United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING CMD-STAIONS,
San Diego, CA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0699
Issued: March 22, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On February 14, 2018 appellant, through counsel, filed a timely appeal from a
December 20, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The appeal was docketed as No. 18-0699.
Appellant, then a 54-year-old motor vehicle operator, filed a traumatic injury claim (Form
CA-1) on November 5, 2012 alleging that on October 24, 2012 he developed a right knee condition
when he twisted his knee while getting off a truck.2 OWCP accepted the claim for right knee
sprain which was expanded to include right medial meniscus tear and right lower leg primary
osteoarthritis. By decision dated October 14, 2016, it granted appellant a schedule award for 13

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant retired from the employing establishment effective October 13, 2017.

percent right lower extremity permanent impairment. By decision dated July 28, 2017 an OWCP
hearing representative affirmed the October 14, 2016 schedule award determination.
On October 10, 2017 appellant, through counsel, requested reconsideration. In support
thereof, counsel submitted medical evidence including x-ray interpretations dated November 10,
2014 and June 26, 2015 and medical reports dated October 17, 2016, October 11, November 15,
and December 6, 2017 from Dr. Robert M. Maywood, a treating Board-certified orthopedic
surgeon. By decision dated December 20, 2017, OWCP denied modification. It concluded that
medical evidence appellant submitted was of insufficient probative value to support modification
of the July 27, 2017 decision, but made no findings regarding the medical evidence submitted.
The Board has duly considered the matter and finds that this case is not in posture for a
decision. Section 8124(a) of the Federal Employees’ Compensation Act provides that OWCP shall
determine and make a finding of fact and make an award for or against payment of compensation.3
Its regulations also provide that the decision shall contain findings of fact and a statement of
reasons.4 The reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim.5
OWCP, in its December 20, 2017 decision, did not discharge its responsibility to set forth
findings of fact and a clear statement of reasons explaining the disposition so that appellant could
understand the basis for the decision, i.e., why he was not entitled to an additional schedule award.
It did not discharge its responsibility to provide appellant a statement explaining the disposition so
that appellant could understand the basis for the decision as well as the precise defect and the
evidence required to establish the claim for an additional schedule award.
The case must be returned to OWCP for a proper decision which includes findings of fact
and a clear and precise statement regarding appellant’s request for reconsideration on the denial of
his claim for an additional schedule award. Following this and such further development as OWCP
deems necessary, it shall issue an appropriate decision.

3

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

4

20 C.F.R. § 10.126. See also M.L., Docket No. 09-0956 (issued April 15, 20101); O.R., 59 ECAB 432 (2008);
Teresa A. Ripley, 56 ECAB 528 (2005).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated December 20, 2017 is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: March 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

